DISMISS and Opinion Filed August 22, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00839-CV

WAURINE SPENCER AKA HELEN WAURINE SPENCER, VALERIE SPENCER, AND
                    ALL OCCUPANTS, Appellants
                              V.
                  ECLIPTIC HOMES LLC, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-02684-E

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
       The filing fee and docketing statement in this case are past due. By postcard dated July 16,

2019, we notified appellants the $205 filing fee was due. We directed appellants to remit the filing

fee within ten days and expressly cautioned appellants that failure to do so would result in dismissal

of the appeal. Also by postcard dated July 16, 2019, we notified appellants the docketing statement

had not been filed in this case. We directed appellants to file the docketing statement within ten

days. We cautioned appellants that failure to do so might result in dismissal of this appeal. To

date, appellants have not paid the filing fee, filed the docketing statement, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                               /Robert D. Burns, III/
                                               ROBERT D. BURNS, III
                                               CHIEF JUSTICE



190839F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 WAURINE SPENCER AKA HELEN                        On Appeal from the County Court at Law
 WAURINE SPENCER, VALERIE                         No. 5, Dallas County, Texas
 SPENCER, AND ALL OCCUPANTS,                      Trial Court Cause No. CC-19-02684-E.
 Appellants                                       Opinion delivered by Chief Justice Burns.
                                                  Justices Whitehill and Molberg
 No. 05-19-00839-CV       V.                      participating.

 ECLIPTIC HOMES LLC, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ECLIPTIC HOMES LLC recover its costs of this appeal
from appellants WAURINE SPENCER AKA HELEN WAURINE SPENCER, VALERIE
SPENCER, AND ALL OCCUPANTS.


Judgment entered August 22, 2019




                                            –3–